IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 38 MM 2016
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
JOSEPH DERHAMMER,                            :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 31st day of May, 2016, the Petition for Leave to File a Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to file a

Petition for Allowance of Appeal within 15 days.